Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shipping container must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danzyger et al (5,836,562). Danzyger teaches a multi-axis positionable tray apparatus (Figs. 14-17) for securing a keyboard, the multi-axis positionable tray apparatus comprising: a tray portion (90), wherein the tray portion is configured to move along at least a first axis and a second axis; a first positioner (50,60) to provide positional adjustment along the first axis, wherein the first positioner removably attaches the multi-axis positionable tray apparatus with respect to a mounting surface (via 510,520); and a second positioner (10,20) to provide positional adjustment along the second axis, wherein the second positioner allows the multi-axis positionable tray to move towards a user.  Wherein the first axis is a vertical axis and the first positioner is a vertical positioner including a first clamp  (510) and a second clamp (520), the first clamp and the second clamp to secure the multi-axis positionable tray with respect to the mounting surface.  Wherein the mounting surface is at least one of a desk, table, or ledge (column 1, lines 13-16).  Wherein the first axis is a vertical axis and the first positioner is a vertical positioner including a first clamp (510) and a28PATENT 20373/ MOUNT-KB05HB-2second clamp (520), the first clamp and the second clamp to suspend the multi-axis positionable tray from the mounting surface.  Wherein the first clamp includes a first adjustment plate (plates of 50,60; see Fig. 16) including a plurality of holes (63,64,65,540) to enable height adjustment (of 10,20,510,520) along a vertical axis.  Wherein the multi-axis positionable tray apparatus is located at a coordinate in three dimensional space, wherein the coordinate includes at least a position along one of the first axis, the second axis, and the third axis.   Further including a backstop (back member of 90; see Fig. 14).  
Claims 1-11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Getz (2017/0295924). Getz teaches a multi-axis positionable tray apparatus (Fig. 1) for securing a keyboard, the multi-axis positionable tray apparatus comprising: a tray portion (48), wherein the tray portion is configured to move along at least a first axis and a second axis; a first positioner (30 with 68) to provide positional adjustment along the first axis, wherein the first positioner removably attaches the multi-axis positionable tray apparatus with respect to a mounting surface (14); and a second positioner (60,64) to provide positional adjustment along the second axis, wherein the second positioner allows the multi-axis positionable tray to move towards a user.  Wherein the first axis is a vertical axis and the first positioner is a vertical positioner including a first clamp  (36,38,68) and a second clamp (36,38,68), the first clamp and the second clamp to secure the multi-axis positionable tray with respect to the mounting surface.  Wherein the mounting surface is at least one of a desk, table, or ledge (paragraph 0001).  Wherein the first axis is a vertical axis and the first positioner is a vertical positioner including a first clamp (36,38,68) and a28PATENT 20373/ MOUNT-KB05HB-2second clamp (36,38,68), the first clamp and the second clamp to suspend the multi-axis positionable tray from the mounting surface.  Wherein the multi-axis positionable tray apparatus is located at a coordinate in three dimensional space, wherein the coordinate includes at least a position along one of the first axis, the second axis, and the third axis.  Wherein the coordinate in three dimensional space includes a first position along the first axis (keyboard inwardly positioned next to second positioners and clamps adjusted), a second position along the second axis (keyboard positioned outwardly from second positioners), and a third position along the third axis (keyboard panels 66 extended). Further including a third positioner (pivots of 66) to allow adjustment along a third axis, wherein the third positioner enables the multi-axis positionable tray to extend laterally in length.  Wherein the third axis is a lateral axis and the third positioner is a lateral positioner, wherein the multi-axial positionable tray is divided into a first right hand tray portion and a second left hand tray portion such that the lateral positioner is to adjust a distance between the first right hand tray portion and the second left hand tray portion.  Wherein the second axis is a horizontal axis, such that the horizontal positioner is a rail system allowing the multi- axial positionable tray to extend either towards or away from the user along the horizontal axis.  Wherein the multi-axis positionable tray apparatus is configured to move from 0 to 9 inches along the second axis towards a user.  Wherein the multi-axis positionable tray apparatus is composed of a first tray portion (50) and a second tray portion (66).  There is also a third tray portion (50), wherein the third tray portion is positioned between the first tray portion (66) and the second tray portion (66).  Wherein the first tray portion and the second tray portion are not connected.  
Getz teaches an apparatus (Fig. 1) for securing a keyboard underneath a desk (via 68; Please note that limitations found in intended use/”for” statements are given little weight in a claim.), the apparatus comprising: a multi-axis positionable tray portion (48), wherein the multi-axis positionable tray portion is positionable at a coordinate in three dimensional space at a first position on a first axis (keyboard inwardly positioned next to second positioners and clamps adjusted), a second position on a second axis (keyboard positioned outwardly from second positioners), and a third position on a third axis (keyboard panels 66 extended), the third axis normal to the first axis and the second axis; a vertical positioner (68) to adjust the multi-axis positionable tray portion in a plurality of positions defined along a vertical plane, the vertical plane defined with respect to a surface to which the apparatus is attached, the vertical plane defined by the first axis; a horizontal positioner (60,62) to adjust the multi-axis positionable tray portion in a plurality of positions defined along a horizontal plane defined with respect to the surface to which the apparatus is attached, the horizontal plane defined by the second axis, such that the multi- axis positionable tray portion is able to move towards or away from a user; and 31PATENT 20373/ MOUNT-KB05HB-2 a lateral positioner  (pivoted of 66) to adjust a length of the multi-axis positionable tray portion along a lateral plane defined with respect to the surface to which the apparatus is attached, the lateral planed defined by the third axis.  Further including a set of clamps  (36,38,68) to secure the multi-axis positionable tray with respect to the surface the multi- axis positionable tray is attached.  
Getz also teaches an apparatus (Fig. 1) for securing a keyboard underneath a surface (14,18; secured underneath via 30,38,68; Please note that limitations found in intended use/”for” statements are given little weight in a claim.), the apparatus comprising: a first means/tray (54,66) for securing the keyboard underneath the surface; a second means (68) for adjusting the first means in a plurality of positions defined along a vertical plane; a third means (60,64) for adjusting the first means in a plurality of positions defined along a horizontal plane; and a fourth means (pivots of 66) for adjusting the first means in a plurality of positions defined along a lateral plane. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Getz (2017/0295924) in view of Yeh (6,398,177).  As stated above, Getz teaches the limitations of claim 1, including a tray.  For claim 12, Getz fails to teach a backstop on the tray.  Yeh teaches a backstop (13) on a keyboard tray (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Getz by adding a backstop, such as is taught by Yeh, on the rear of the tray, to keep the keyboard and other items on the tray from falling off the back.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Getz (2017/0295924) in view of Kielland (CA2671910).  As stated above, Getz teaches the limitations of claim 13, including a tray.  For claim 14, Getz fails to teach a shipping container, wherein the tray is to be packaged and shipped from manufacturer.   Kielland teaches a computer workstation, including a keyboard which can be shipping via a container (Fig. 24a).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Getz by using a shipping container, such as is taught by Kielland, to transport the unassembled tray assembly, to help move the apparatus from one location to another. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
July 19, 2022
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637